Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 5, 2012, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was unable to file a valid original claim.
*1290Claimant stopped working in June 2007. He did not file an original claim for unemployment insurance benefits until August 2011. The Unemployment Insurance Appeal Board found claimant to be ineligible to receive benefits on the basis that he did not meet the earnings requirements for filing a valid original claim pursuant to Labor Law § 527. Claimant appeals.
We affirm. Inasmuch as claimant had no earnings from April 2010 through June 30, 2011, he did not meet the remuneration necessary during either the base period or alternative base period in order to file a valid original claim (see Labor Law § 527 [1], [2]; Matter of Wells [Commissioner of Labor], 101 AD3d 1212, 1213 [2012]; Matter of Stennett [Commissioner of Labor], 54 AD3d 478, 478-479 [2008]). Claimant contends that the filing of his application was delayed due to mental health issues and, therefore, his base period should be extended on account of his disability. We note, however, that the statute only makes an exception for a disability in cases where claimants have received either workers’ compensation benefits or benefits pursuant to the Volunteer Firefighters’ Benefit Law (see Labor Law § 527 [3]; Matter of Kokolakis [Commissioner of Labor], 97 AD3d 880, 881 [2012]). As there is no proof in the record that claimant received either of these benefits due to his disability, the Board properly found that he was unable to file a valid original claim (see Matter of Kokolakis [Commissioner of Labor], 97 AD3d at 881).
Peters, P.J., Stein, McCarthy and Garry, JJ, concur. Ordered that the decision is affirmed, without costs.